MEMORANDUM**
Ross Anthony Anderson appeals the district court’s denial of his motion to resubmit his 28 U.S.C. § 2255 motion. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
On December 22, 2000, Anderson filed a motion to submit a late § 2255 motion. On January 9, 2001, the district court denied the motion without prejudice because Anderson failed to sign it. Anderson did not re-submit the motion with his signature until over 18 months later, on July 26, 2002, when he filed the instant motion to re-submit his § 2255 motion. Given the untimeliness of both of Anderson’s motions, see United States v. Garcia, 210 F.3d 1058, 1060 (9th Cir.2000), and his failure to allege extraordinary circumstance to justify tolling, see United States v. Battles, 362 F.3d 1195, 1997 (9th Cir.2004), we cannot say that the district court erred by denying the motion at issue.
Anderson’s request for counsel contained in a letter received on April 16, 2004 is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.